Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 07, 2019

The Court of Appeals hereby passes the following order:

A19A0160. BRIUNA SHENAE BROWNER v. THE STATE.

       This case was docketed by this court on August 10, 2018. Appellant's brief and
enumerations of error were due on August 30, 2018, pursuant to Court Rule 23(a).
As of the date of this order, appellant still has not filed a brief and enumeration of
errors and has not requested an extension of time in which to do so. Accordingly, this
appeal is hereby DISMISSED as abandoned pursuant to Court Rules 13 and 23(a).

        Because appellant is represented by counsel, she is hereby informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995).
This appeal has been dismissed because no appellant's brief has been filed. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court enters an order granting your request, you will have 30 days
from the filing date of that order to file a notice of appeal referencing your conviction.
If the trial court enters an order denying your request, you will have 30 days from the
filing date of that order to file a notice of appeal referencing the denial of your request
for an out-of-time appeal.

       The Clerk of Court is directed to send a copy of this order to appellant as well
as to appellant's attorney, and the latter is also directed to send a copy to appellant.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/07/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                          , Clerk.